                                                                 SO ORDERED.


                                                                 Dated: March 10, 2021


1
2
3                                                                Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                 _________________________________
4
5
6                        IN THE UNITED STATES BANKRUPTCY COURT
7                                FOR THE DISTRICT OF ARIZONA
8    In re:                                             In Chapter 7 Proceedings
9
     LEONARD SUSTAITA, JR.,                             Case No. 2:20-BK-01222-EPB
10
                           Debtor.
11
12
13   VAHNITA LYNN DORRE, fka
     VAHNITA LYNN WILLIAMSON,
14   DALE D. ULRICH, TRUSTEE
15                  Plaintiffs,                               Adversary No. 2:20-ap-00192
     v.
16
     LEN SUSTAITA, aka LEONARD
17                                                                       JUDGMENT
     SUSTAITA, JR.; YVONNE ANDRADE;
18   ETX UX; ET AL,
19                        Defendants.
20
21
              Plaintiff VAHNITA LYNN DORRE (“Plaintiff”), having filed at Adv. Dkt. No. 18 a
22
     Motion for Summary Judgment pursuant to Rule 56, Fed. R. Civ. P., and Rule 7056, F.R.B.P.,
23
     and
24
              Intervening Plaintiff Dale D. Ulrich, Trustee having joined in the Motion at Adv. Dkt.
25
     No. 21; and
26
              No response to the Motion having been filed; and
27
              Good cause appearing.
28


Case 2:20-ap-00192-EPB                            -1- Entered 03/10/21 14:18:26
                               Doc 25 Filed 03/10/21                                        Desc
                               Main Document     Page 1 of 2
 1          IT IS ORDERED:
 2          1.   The Motion For Summary Judgment at Adv. Dkt. No. 18 is granted.
 3          2.      Title to the following real property shall be and is hereby quieted to and is
 4   hereby vested in the Plaintiffs:
 5          Lot 188, of Buckeye 320, according to the plat of record in the office of the County
 6          Recorder of Maricopa County, Arizona, recorded in book 673, of maps, page 34 and
 7          affidavit of change recorded as XX-XXXXXXX, of official records.
 8          Commonly known as 25854 West Nancy Lane, Buckeye, Arizona 85326 (the
 9   “Property”).
10          3.      Defendants Len Sustaita aka Leonard Sustaita, Jr. and Yvonne Andrade shall
11   have no further right, title or interest of any kind or nature in the Property and shall
12   immediately surrender possession of the Property to the Plaintiffs.
13          4.      Defendants Len Sustaita aka Leonard Sustaita, Jr. and Yvonne Andrade are
14   forever barred and precluded from claiming or asserting any right, title or interest in the
15   Property contrary to the title vested in the Plaintiffs pursuant to this order.
16          5. The Clerk shall enter this as a final judgment in this adversary proceeding, there
17 being no further issues remaining for adjudication.
18          6. The hearing scheduled for March 30, 2021 at 11:00 a.m. is vacated.
19
                              DATED AND SIGNED ABOVE.
20
21
22
23
24
25
26
27
28


Case 2:20-ap-00192-EPB                           -2- Entered 03/10/21 14:18:26
                              Doc 25 Filed 03/10/21                                    Desc
                              Main Document     Page 2 of 2
